DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 12/7/21. Claims 1 and 16 are amended. Claims 13, 15, and 18 are canceled. Claims 21-23 are added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0248159) in view of Gao et al. (US 2021/0104779) and Lee (US 2018/0138565).
Regarding claims 1, 4, and 16, Kim teaches a battery pack (100) comprising an enclosure assembly, or base plate (110) and pack cover (150) (Figures 1 and 6). Kim further teaches a first battery 
With further regard to claims 4 and 16, Kim teaches a second battery array (120) housed within the enclosure assembly and positioned below the first battery array (130) (Figures 2 and 3).

With further regard to claims 1 and 16, Kim teaches a first battery array, or battery module (300), but is silent on the construction details of the module, particularly an impact protection shroud.
Gao teaches a battery array, or battery module or pack (abstract), including an impact protection shroud, or front cover (13), mounted to a portion of the battery array, and a battery sensitive component, or circuit board (11) and connection harness (14), at least partially covered by the impact protection shroud, or cover (13), which is used to protect from a force (Figures 1 and 3, [0090]).
It would have been obvious to the skilled artisan to use the cover, or impact protection shroud, for the battery array of Kim such as suggested by Gao in order to protect the sensitive components of the battery array from a force.

Further regarding claims 1 and 16, Kim in view of Gao fails to teach that the impact protection shroud, or front cover (13) surrounds a corner of the first battery back.
Lee teaches a battery array, or cell assembly (100), with an impact protection shroud, or front cover (300), mounted to a front portion of the battery array, wherein the impact protection shroud (30) surrounds a corner of the first battery array (100) (Figures 2, 9, and 13).
Lee further teaches that it is desirable to provide the impact protection shroud (300) surround a corner of the first battery array in order to facilitate assembly of the side covers (500, 600) to the front cover and enhance rigidity of the of the battery module ([0132]-[0134]).


With further regard to claim 16, Lee teaches that the impact protection shield, or front cover (300), is fastened, or welded, on various transverse planes, e.g. at W3, W5, and W6, and may also be fastened to the upper cover (Figures 5-6, [0091]). The skilled artisan can easily understand that fastening the front cover on various planes is desirable for ensuring proper fastening in the case that a fastener on one plane fails.
In light of Lee, the examiner finds that it would have been obvious to the skilled artisan to provide additional fasteners in the impact protection shroud of Kim in view of Gao, additionally on the upper surface of the array end in a direction transverse to the fasteners provided on a vertical surface of the array plate end, in order to ensure proper fastening in the case that a fastener on one plane fails. It has been held that mere duplication and rearrangement of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI)

As for claims 2 and 3, Gao teaches that the frames (3, 4) of the battery module are made of aluminum or steel, but is silent on the material of the impact protection shroud, or front cover (13) ([0081]). It is noted that the frame is use to protect the battery cells from being hit by an external object ([0081]). The examiner finds that it would have been obvious to the skilled artisan to use the known material of Gao for the cover and the results would have been predictable. MPEP 2143 III B
As for the process by which the impact protection shroud is made (i.e. stamped or cast), the limitations are found to be product by process limitations and are not given patentable weight. MPEP 2113

Regarding claim 5, Gao teaches that the impact protection shroud (13) is mounted on an array end plate (4) (Figure 3, [0082]).
With regard to claim 6, Gao teaches that the impact protection shroud (13) is mounted to an upper surface of the array end plate (4) by a first fastener and a vertical surface of the end plate by a second fastener (Figures 2 and 3, [0090]).

    PNG
    media_image1.png
    427
    611
    media_image1.png
    Greyscale

Regarding claim 7, Gao teaches that the fasteners are bolts (6) ([0090]).

As for claim 12, the impact protection shroud has the claimed structure, see annotated Figure 3 of Gao below:

    PNG
    media_image1.png
    427
    611
    media_image1.png
    Greyscale


As for claims 14 and 20, it is clearly seen in Figure 1 of Gao that a portion of the battery sensitive component (141) is uncovered by the impact protection shroud (13).

Claims 8, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gao and Lee as applied to claims 1, 16, and 20 above, and further in view of Yoo et al. (US 2020/0388805).
The teachings of Kim, Gao, and Lee as discussed above are incorporated herein.
Kim in view of Gao and Lee teaches the battery pack of claims 1 and 16 as discussed above, including an impact protection shroud covering a battery sensitive component. 

Regarding claim 23, Kim teaches a battery pack (100) comprising an enclosure assembly, or base plate (110) and pack cover (150) (Figures 1 and 6). Kim further teaches a first battery array, or battery module (300) as part of battery module unit (130), housed within the enclosure assembly (110) (Figures 3 and 5, [0081]).


With further regard to claim 23, Kim teaches a first battery array, or battery module (300), but is silent on the construction details of the module, particularly an impact protection shroud.
Gao teaches a battery array, or battery module or pack (abstract), including an impact protection shroud, or front cover (13), mounted to a portion of the battery array, and a battery sensitive component, or circuit board (11) and connection harness (14), at least partially covered by the impact protection shroud, or cover (13), which is used to protect from a force (Figures 1 and 3, [0090]).
It would have been obvious to the skilled artisan to use the cover, or impact protection shroud, for the battery array of Kim such as suggested by Gao in order to protect the sensitive components of the battery array from a force.

Further regarding claim 23, Kim in view of Gao fails to teach that the impact protection shroud, or front cover (13) surrounds a corner of the first battery back.
Lee teaches a battery array, or cell assembly (100), with an impact protection shroud, or front cover (300), mounted to a front portion of the battery array, wherein the impact protection shroud (30) surrounds a corner of the first battery array (100) (Figures 2, 9, and 13).
Lee further teaches that it is desirable to provide the impact protection shroud (300) surround a corner of the first battery array in order to facilitate assembly of the side covers (500, 600) to the front cover and enhance rigidity of the of the battery module ([0132]-[0134]).
It would have been obvious to the skilled artisan at the time of the invention to extend the edges of the front cover (13) of Kim in view of Gao so as to facilitate assembly of the side covers (3) to the front cover and enhance rigidity of the of the battery module as suggested by Lee.

With further regard to claim 23, Lee teaches that the impact protection shield, or front cover (300), is fastened, or welded, on various transverse planes, e.g. at W3, W5, and W6, and may also be fastened to the upper cover (Figures 5-6, [0091]). The skilled artisan can easily understand that fastening the front cover on various planes is desirable for ensuring proper fastening in the case that a fastener on one plane fails.
In light of Lee, the examiner finds that it would have been obvious to the skilled artisan to provide additional fasteners in the impact protection shroud of Kim in view of Gao, additionally on the upper surface of the array end in a direction transverse to the fasteners provided on a vertical surface of the array plate end, in order to ensure proper fastening in the case that a fastener on one plane fails. It has been held that mere duplication and rearrangement of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI)
With further regard to claim 23, it is clearly seen in Figure 1 of Gao that a portion of the battery sensitive component (141) is uncovered by the impact protection shroud (13).

Further regarding claim 23 and with regard to claims 8 and 17, Kim in view of Gao and Lee fails to teach that the battery sensitive component is an interconnected bus bar module.
Yoo teaches a first battery array, or cell assembly (100), including a cover (240A) covering an interconnected bus bar module, or bus bar assembly (220) mounted on an end of the battery array (Figures 2 and 7).
It would have been obvious to substitute the known battery array of Yoo as the battery array of Kim in view of Gao and Lee, including the use of the impact protection shroud of Gao to protect the bus bar assembly, and the results of the substitution would have been predictable. MPEP 2143 I B

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gao and Lee as applied to claims 1 and 16 above, and further in view of Kwon et al. (US 2019/0334141).
The teachings of Kim, Gao and Lee as discussed above are incorporated herein.
Regarding claim 9, Kim in view of Gao and Lee teaches the battery pack of claim 1 as discussed above, including an impact protection shroud covering a battery sensitive component. Kim in view of Gao fails to teach that the battery sensitive component is a high voltage connection member.
Kwon teaches a first battery array, or submodule (100), including a cover, or front cover member (212), covering a high voltage connection member (213) mounted on an end of the battery array to protect the connection member from external foreign matters (Figure 8, [0121]).
It would have been obvious to substitute the known battery array of Kwon as the battery array of Kim in view of Gao and Lee, including the use of the impact protection shroud of Gao to protect the high voltage connector from impact, and the results of the substitution would have been predictable. MPEP 2143 I B

Regarding claims 10 and 17, Kim in view of Gao and Lee teaches the battery pack of claims 1 and 16 as discussed above, including an impact protection shroud covering a battery sensitive component. Kim in view of Gao and Lee fails to teach a column bolt covered by the impact protection shroud.
Kwon teaches a first battery array, or submodule (100), including a cover, or front cover member (212), covering column bolts, or fixed beams (300) (Figures 5, 6, and 8, [0100]). Kwon teaches that the fixing beam (300) is used for fixing and supporting the plurality of stacked batteries ([0103]).
It would have been obvious to substitute the known battery array of Kwon as the battery array of Kim in view of Gao and Lee, including the use of the impact protection shroud of Gao to protect the high voltage connector from impact, and the results of the substitution would have been predictable. MPEP 2143 I B

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gao, Lee, and Kwon as applied to claim 10 above, and further in view of Yoo.
The teachings of Kim, Gao, Lee, Kwon, and Yoo as discussed above are incorporated herein.
Kim in view of Gao, Lee, and Kwon teaches the battery pack of claim 10. Kwon further teaches that the column bolt, or fixed beam (300), extends through the portion of the battery array to which the impact protection shroud, or front cover member (212), is mounted. Kwon teaches that the fixing beam (300) is used for fixing and supporting the plurality of stacked batteries ([0103]).
Kim in view of Gao, Lee, and Kwon fails to teach that the battery sensitive member is a bus bar.
Yoo teaches a first battery array, or cell assembly (100), including a cover (240A) covering an interconnected bus bar module, or bus bar assembly (220) mounted on an end of the battery array (Figures 2 and 7).
It would have been obvious to substitute the known battery array of Yoo as the battery array of Kim in view of Gao and Lee, including the use of the impact protection shroud of Gao to protect the high voltage connector from impact and the column bolt, or fixed beam (300) of Kwon to fixing and supporting the stacked batteries, and the results of the substitution would have been predictable. MPEP 2143 I B

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gao and Lee as applied to claims 1 and 16 above, and further in view of Fujii et al. (US 2014/0220391).
The teachings of Kim, Gao, and Lee as discussed above are incorporated herein.
Kim in view of Gao and Lee teaches the battery pack of claims 1 and 16 as discussed above. The impact protection shroud of Kim in view of Gao and Lee, for example the front cover (13) of Gao, includes a portion, i.e. the main surface, which extends toward all corners of the facing end of the battery array (as required by claims 21 and 22), but fails to teach the claimed outboard portions.

It would have been obvious to the skilled artisan to include first end portions that extend outboard, or angled pieces (7b), in the battery pack of Kim in view of Gao and Lee such as suggested by Fujii in order to provide linking portions to connect additional battery packs.

Response to Arguments
The examiner appreciates that Applicant has identified the correct publication number for the Gao reference. The previous Office Action contained typographical errors for the publication number.

Applicant’s arguments, see Remarks, filed 12/7/21, with respect to the rejection(s) of claim(s) 1 and 16 under Kim in view of Gao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, above.

Applicant's arguments filed 12/7/21 regarding claims 8-11, 17, and 19 (see pages 7-9 of the Remarks) have been fully considered but they are not persuasive. While the arguments do not specifically address the limitations of the claims, Applicant argues, essentially, that a finding that the modification would have been predictable without providing any articulated reasoning to support the obviousness rejection is insufficient to establish a prima facie case of obviousness. 
Applicant is reminded that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. A list of exemplary rationales, or “articulated reasonings to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729